Not for Publication

                            UN1T ED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 STEVEN JAVIE,

                Plaint
        V.                                                        Civil Action No. 18-2748

 MASSACHUSETTS CASUALTY INSURANCE
 COMPANY, now known as Centre Life Insurance                             OP INION
 Company, and SUN LIFE ASSURANCE
 COMPANY OF CANADA (U.S.),

                Defendants.

John Michael Vazguez, U.S.D.J.

       This case concerns a former National Basketball Association (“NBA”) referee’s disability

insurance policy. Plaintiff Steven Javie alleges that Defendants Massachusetts Casualty Insurance

Company (now known as Centre Life Insurance Company) (“MC”), and Sun Life Assurance

Company of Canada (U.S.) (“SL”) are unlawffilly refusing to pay benefits to Plaintiff that a

representative guaranteed to Plaintiff when acquiring the policy. D.E. 1. Currently pending before

the Court is Defendants’ motion to dismiss Counts II, III, and IV of Plaintiffs’ Complaint pursuant

to Fed. R. Civ. P. 12(b)(6) and Fed. R. Civ. P. 9(b) for failure to state a claim. D.E. 19. The Court

reviewed the parties’ submissions in support and in opposition’ and decided the motion without

oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons stated

below, Defendant’s motion to dismiss is granted.




‘Defendants’ brief in support of their motion will be referred to as “Def. Br.,” D.E. 19-1; Plaintiff’s
opposition will be referred to as “P1. Opp’n,” D.E. 23; Defendants’ reply will be referred to as
“Def. Reply,” D.E. 27.
     I.      INTRODUCTION2

          Plaintiff began working as an NBA referee in 1996. Compl.        ¶ 8.      In September of the same

year, Plaintiff participated in a referee training camp in New Jersey. Id.         ¶ 9.   As part of this training

camp, Plaintiff attended a union meeting hosted by the National Basketball Referees Association

(“NBRA”) on September 29, 1996. Id.            ¶   9.       At the meeting, Steven D. Lucas promoted a

supplemental disability insurance policy offered by Defendant MC. Id.                ¶    10. Lucas was a sales

representative for Defendant SL, who Defendant MC designated as administrator for MC’s

disability income products. Id.      ¶   11.

          At the meeting, Lucas represented that the policy would cover NBA referees if they are

“totally disabled from being an NBA official,” and is “guaranteed.         .   .   to age 65.” Id.   ¶ 13.   Lucas

clarified that “[i]f you can’t be an official but you can work in a store some place you go ahead

and work there,” as you are still considered “totally disabled” under the policy. Id. He emphasized

that “[p]ure and simple if you have an injury or accident that keeps you from doing your job and

your doctor can attest to it you’re going to collects [sic] benefits under this contract. Pure and

simple.” Id.     ¶   13.   In reliance on these representations, Plaintiff purchased a supplemental

disability policy (the “Policy”) from Defendant MC on November 1, 1996. Id.                    ¶   14; D.E. 1, Ex.

A.

          While the Policy was in effect, Plaintiff suffered an injury that prevented him from working

as an NBA referee. Id.       ¶   17. MC initially acknowledged coverage under the Policy and began


2
  The facts are derived from Plaintiffs Complaint. D.E. 1 (“Compl.”). When reviewing a motion
to dismiss, the Court accepts as true all well-pleaded facts in the complaint. Fowler v. UPMC
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). Additionally, a district court may consider “exhibits
attached to the complaint and matters of public record” as well as “an undisputedly authentic
document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiffs claims are
based on the document.” Pension Ben. Guar. Corp. v. White ConsoL Indus., Inc., 998 F.2d 1192,
1196 (3d Cir. 1993).



                                                        2
paying benefits to Plaintiff. Id.    ¶ 18.   Plaintiff then secured alternative employment as an analyst

for ESPN. Id.    ¶ 19.   As a result, on May 25, 2017, MC notified Plaintiff that his disability benefits

under the Policy would terminate on June 28, 2017              —   before Plaintiff turned 65. Id.   ¶J   19, 20.

          On February 27, 2018, Plaintiff brought his Complaint against Defendants in this Court,

alleging the following four Counts: (I) breach of contract against MC, (II) breach of covenant of

good faith and fair dealing against MC, (III) bad faith in violation of 42 Pa.C.S.               §   8371 against

MC, and (IV) fraud against both Defendants. Id.            ¶fflJ   17-44. Defendants moved to dismiss Counts

II, III, and IV of the Complaint pursuant to Fed. R. Civ. P. 12(b)(6) and Fed. R. Civ. P. 9(b) for

failure to state a claim. D.E. 19. Plaintiff filed opposition, D.E. 23, to which Defendants replied,

D.E. 27.

    II.      LEGAL STANDARD

Rule I 2(b)(6)

          Rule 121b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a count for “failure to state a claim upon which relief can be granted[.]” To withstand a

motion to dismiss under Rule 1 2(b)(6), a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell ML Corp. v. Twombly, 550 U.S. 544, 570 (2007), A

complaint is plausible on its face when there is enough factual content “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcrofi                    1’.


Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does not impose a probability

requirement, it does require a pleading to show more than a sheer possibility that a defendant has

acted unlawfully.” Connelly        1’.   Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal

quotation marks and citations omitted). As a result, a plaintiff must “allege sufficient facts to raise

a reasonable expectation that discovery will uncover proof of [his] claims.” Id. at 789.




                                                       3
       In evaluating the sufficiency of a complaint, a district court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Phillips    i   Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).              A court, however, is “not

compelled to accept unwananted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). If,

after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

relief could be granted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. DeFazio v. Leading Edge Recovety Sols., 2010 WL

5146765, at *1 (D.N.J. Dec. 13, 2010).

Rule 9(b)

           “Independent of the standard applicable to Rule 12(b)(6) motions, Rule 9(b) imposes a

heightened pleading requirement of factual particularity with respect to allegations of fraud.” In

re Rockefeller Ctr. Props., Inc. Sec. Litig, 311 F.3d 198, 216 (3d Cir. 2002). Pursuant to Rule

9(b), when “alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake      .   .   .   [m]alice, intent, knowledge, and other conditions of a person’s

mind may be alleged generally.” Fed. R. Civ. P. 9(b). A party alleging fraud must therefore

support its allegations with factual details such as “the who, what, when, where and how of the

events at issue.” U.S.    at ret   Moore & (‘a., P.A. v. Majestic Blue Fisheries, LLC, 812 F.3d 294,

307 (3d Cir, 2016). Accordingly, “[tb satis& the particularity standard, ‘the plaintiff must plead

or allege the date, time and place of the alleged fraud or otherwise inject precision or some measure

of substantiation into a fraud allegation.” Feingoldv. Graff 516 F. App’x 223, 226 (3d Cir. 2013)

(citing Frederico v Home Depot, 507 F.3d 188, 200 (3d Cir. 2007)). This heightened pleading

standard is designed to “ensure that defendants are placed on notice of the precise misconduct with




                                                             4
which they are charged, and to safeguard defendants against spurious charges of fraud.”

Crafimatic Sec. Litig. v. Kraflsow, 890 F.2d 628, 645 (3d Cir. 1989) (internal quotation marks

omitted).

   III.      ANALYSIS

          Defendants move to dismiss Plaintiffs’ Counts for breach of covenant good faith and fair

dealing (Count II), bad faith (Count III), and fraud (Count IV). Def. Br. at I. The Court addresses

each Count in turn.

Good Faith and Fair Dealing (Count II)

          Plaintiff brings a claim for breach of covenant of good faith and fair dealing (Count II) as

well as a claim for breach of contract (Count I). Compl.       ¶‘ff   17-26. Defendants argue that the

breach of covenant of good faith and fair dealing claim (Count II) must be dismissed under

Pennsylvania law3 because a plaintiff cannot bring this type of claim alongside a breach of contract

claim. Def. Br. at 4. Indeed, “no independent cause of action for a breach of the covenant of good

faith and fair dealing—arising in contract—[exists] in Pennsylvania because such a breach is

merely a breach of contract.” Zaloga v. Provident L(fe & Ace. Ins. Co. ofAm., 671 F. Supp. 2d

623, 631 (M.D. Pa. 2009) (citing Birth Ctr. v. St. Paul Companies, Inc., 567 Pa. 386, 400-03 (2001)

and Gray v. Nationwide Mitt. Ins. Co., 422 Pa. 500, 506-08 (1966)). Plaintiff does not dispute this

assertion. See P1. Opp’n at 16 (merely arguing that “under Pennsylvania law       [] a breach of contract
claim and statutory bad faith claim may be brought together,” but making no argument as to

whether a common law claim for breach of covenant of good faith and fair dealing may be brought




 Defendants argue, and Plaintiff does not dispute, that Pennsylvania law controls the breach of
contract related claims because the “Policy lists Pennsylvania as the state whose laws will be
applied to all claims arising under it.” DeE Br. at I n. 1; see also Policy at 10, Schedule. The
Court therefore applies Pennsylvania law as to the breach of contract related claims.
alongside a breach of contract claim) (emphasis added).               The Court accordingly dismisses

Plaintiffs breach of covenant of good faith and fair dealing claim (Count II) with prejudice.

Bad Faith (Count III)

       Plaintiff next brings a Pennsylvania statutory claim for bad faith pursuant to 42 Pa.C.S.        §
8371 (“Section 8371”) against MC.4 Compl.       ¶J 27-36.       In order to recover under Section 8371, a

plaintiff “must present clear and convincing evidence (1) that the insurer did not have a reasonable

basis for denying benefits under the policy and (2) that the insurer knew of or recklessly

disregarded its lack of a reasonable basis.” Rancoslo,      i    Washington Nat’l Ins. Cc., 642 Pa. 153,

156 (2017) (citing 42 Pa.C.S.   §   8371). MC argues that Plaintiff fails to plausibly plead this bad

faith claim because it had a reasonable basis for discontinuing disability benefits        —   namely, the

terms of the Policy. Def. Br. at 5-6.

       The Policy provides that MC “will pay monthly benefits for a Total Disability” to “age

65.” Policy at 3, Schedule. The Policy defines “Total Disability” as when the insured

               is unable to perform all the substantial and material duties of his/her
               occupation; but, after 60 successive months of total disability for
               which monthly benefits have been paid, and if such disability
               continues, the term shall then mean the Insured’s substantial



 This statute reflects a

               a delayed legislative response to [the Pennsylvania Supreme)
               Court’s 1981 decision in D’Arnbrosio v. Pennsylvania Nat’l Mitt.
               Cas. Ins. Cc., 494 Pa. 501,431 A.2d 966(1981), [] which [] declined
               to recognize the common law right of action [for breach of covenant
               of good faith and fair dealing] that had been adopted by a number of
               courts throughout the United States at that time related to an
               insurer’s failure to act in good faith when refusing to cover a loss
               under an insured’s policy.

Rancosky v. Washington Nat’l his. Cc., 642 Pa. 153, 166 (2017). In other words, the statutory
provision in Pennsylvania replaces a common law claim for breach of covenant of good faith and
fair dealing as recognized by other states.


                                                   6
               inability to perform the material duties of any gainful occupation for
               which he/she is suited[.]

Policy at 3 (emphasis added). After Plaintiffs injury prevented him from refereeing in the NBA,

Plaintiff secured alternative gainthl employment as an ESPN analyst. Compl.         ¶   19. MC then

notified Plaintiff that his benefits under the Policy would terminate on June 28, 2017, Id.   ¶   19—

after five years (60 months) of successive total disability benefits, see P1. Opp’n at 13 (admitting

that the disabling knee injury occurred in June 2012). Thus, because five years of successive

monthly payments had seemingly elapsed and Plaintiff had since secured any gainthi employment,

MC had a reasonable basis to terminate benefits under the terms of the Policy.

       Nonetheless, Plaintiff argues that MC did not have a reasonable basis to enforce these terms

because MC was on notice of Lucas’ misrepresentations to Plaintiff P1. Opp’n at 16. Specifically,

Plaintiff argues that MC “has been sued before and the deposition of [Lucas] had been taken

wherein he admitted his conduct.” Id. Plaintiff however makes no mention of this prior suit or

deposition in his Complaint. The Complaint is silent as to Defendants’ knowledge of Lucas’

statements.   Instead, the Complaint attaches the Policy, and under the terms of the Policy,

Defendants had a reasonable basis for terminating Plaintiffs benefits. And a plaintiff cannot

amend his complaint by way of briefing. See Pennsylvania a rel. v. Zimmerman v. Pepsico, 836

F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may not be amended by the briefs

in opposition to a motion to dismiss.”). The Court therefore dismisses Plaintiff’s bad faith claim

(Count III) without prejudice.

Fraud (Count IV)

       Defendants argue that Plaintiffs fraud claim is barred by the “gist of the action” doctrine.

Def. Br. at 8-10. Under Pennsylvania law, “[a]s a practical matter, the [gist-of-the-action] doctrine

precludes plaintiffs from re-casting ordinary breach of contract claims into tort claims.” eToll,



                                                  7
Inc. v. Elias/Savion Advert., Inc., 2002 Pa. Super. 347 (Pa. Sup. Ct. 2002). Pennsylvania first

recognized the doctrine in Bash v. Bell TeL Co., explaining that

               [a]lthough they derive from a common origin, distinct differences
               between civil actions for tort and contract breach have developed at
               common law. Tort actions lie for breaches of duties imposed by law
               as a matter of social policy, while contract actions lie only for
               breaches of duties imposed by mutual consensus agreements
               between particular individuals.   .  To permit a promisee to sue his
                                                     .   .


               promisor in tort for breaches of contract inter se would erode the
               usual rules of contractual recovery and inject conifision into our
               well-settled forms of actions.

411 Pa. Super. 347, 356 (Pa. Sup Ct. 1992) (quoting Iron Mountain Security Storage Corporation

v. American Specialty Foods, Inc., 457 F. Supp. 1158 (ED. Pa. 1978)).

       The gist-of-the-action doctrine therefore bars tort claims:

               (1) arising solely from a contract between the parties; (2) where the
               duties allegedly breached were created and grounded in the contract
               itself; (3) where the liability stems from a contract; or (4) where the
               tort claim essentially duplicates a breach of contract claim or the
               success of which is wholly dependent on the terms of a contract.

eToll, 2002 Pa. Super. at 347 (internal quotations and citations omitted). More generally, the test

is such that a tort claim is grounded in “the breach of duties imposed as a matter of social policy,”

and a breach of contract claim is grounded in “the breach of duties imposed by mutual consensus.”

Id. In other words, “[tb be construed as in tort.            .   .   the wrong ascribed to defendant must be the

gist of the action, the contract being collateral.” Id. (citing Bash, 411 Pa. Super. At 356).

       The Superior Court of Pennsylvania addressed the interplay between fraud and the gist-of-

the-action doctrine in eToll. Id. In eToll, a software developer sued an advertising company and

its employees for billing for services that were “unauthorized, unnecessary, excessive or in some

cases entirely fictitious,” and “accepting payments from [the plaintiff] for services which were not

actually performed.” Id. The court noted a distinction between “fraud within the performance of




                                                     8
a contract,” and “fraud in the inducement of a contract,” which “would not necessarily be covered

by [the] doctrine because fraud to induce a person to enter into a contract is generally collateral to

(Ic., not ‘interwoven’ with) the terms of the contract itself.” Id. (citing Foster v. Nw. Mitt. Lfr,

No. 02-2211, 2002 WL 31991114, at *23 (E.D. Pa. July 26, 2002)) (emphasis omitted). Yet, in

eToll, “[a]ll of these alleged acts of fraud arose in the course of the parties’ contractual

relationship,” as “the [defendants’] duties regarding billing and performance were created and

grounded in the parties’ contract.” Id. Thus, the court found that “[b]ecause the gist of [the

plaintiffs] fraud action lies in contract, the trial court did not en as a matter of law in dismissing

the fraud claim under the gist of the action doctrine.” Id.

       The Superior Court of Pennsylvania reached the opposite conclusion in Sullivan v.

Chartwell mv. v. Partners, LP, 2005 Pa. Super. 124 (Pa. Super. 2005). In Sullivan, an employer

made several promises to an employee to induce the employee to enter into certain employment

agreements. Id. The employer eventually reneged on the promises, and the employee sued the

employer for, inter alia, breach of contract and fraud. Id. The Superior Court of Pennsylvania

recognized that “the Compensation Agreement and the Severance Agreement clearly govern the

parties’ contractual relationship; however, Appellant’s allegations do not relate to Appellee’s failure

to perform its obligations under the contracts.” Id. The court in Sullivan continued that “the tort

claims that [the plaintiff] raised in his amended complaint relate to [the defendant]’s fraudulent

promises that induced [the plaintiff] to enter the contracts.” Id. (emphasis added). The court

clarified that “[s]pecifically, [the plaintiff] alleged that [the defendant] fraudulently andlor

negligently agreed to perform obligations that it never intended to perform in order to induce [the

plaintiff] to agree to the proposed changes to his compensation package and to forgo an immediate

resignation.” Id. Thus, the Sullivan court concluded, “since [the plaintiffi’s tort claims relate to




                                                   9
the inducement to contract, they are collateral to the performance of the contracts and therefore,

are not barred by the gist-of-the action doctrine.” Id.

        American Guarantee & Liability Insurance Co.       i’.   Fojanini, 90 F. Supp. 2d 615 (E.D. Pa.

2000) is analogous. In Fojanini, the plaintiffs alleged that the defendants misrepresented the state

of the defendants’ company in order to lure the plaintiffs into marketing the defendants’ product.

Id. at 617. The district judge found that “[t]he core of [the plaintiffs’] claim is that they were duped

into spending large amounts of time and energy on [the defendants’ company’s] behalf in reliance

upon representations made by the [defendants] that [the defendants’ company] had its financial

house in order.” Id. at 623. The Fojanini court continued that “[w]hile the underlying complaint

contains allegations that agreements were breached, the action as a whole clearly sounds in tort,

as the action is grounded in the general duty to exercise reasonable care in making representations

that could result in reliance.” Id.

        Here, the facts are more akin to Sullivan and Fojanini than eToll. While the underlying

Complaint makes a claim for breach of contract, the action is grounded in Lucas’ representations

before Plaintiffs contract with MC, which induced Plaintiff into purchasing the Policy. Compl.

¶J   14 (“Relying on those representations [by Lucas], Javie purchased the Policy[.]”). Thus,

Plaintiff sufficiently alleges that Defendants (through Lucas) duped Plaintiff into purchasing the

Policy via representations that they never intended to honor.              The Court therefore rejects

Defendants’ argument that Plaintiffs fraud claim is barred by the gist-of-the-action doctrine.5




  Plaintiff contests whether the gist-of-the-action doctrine can even be applied, arguing that New
Jersey law applies to the tort claims and that New Jersey does not recognize the doctrine. P1.
Opp’n at 27-28. Because the Court finds that even under Pennsylvania law the doctrine does not
apply to the facts as alleged, the Court does not address this choice of law issue at this time.



                                                   I0
       Defendants also argue that Plaintiffs fraud claim is not pled with particularity. Def. Br. at

11-13. Under both New Jersey and Pennsylvania law,6 a plaintiff must show that (1) the defendant

made a material misrepresentation, (2) with knowledge of its falsity, (3) with the intention that the

plaintiff rely on it, (4) justifiable reliance by the plaintiff, and (5) damages. Gennari v. Weichen

Co. Realtors, 148 N.J. 582, 610 (1997); Kostryckyf v. Pentron Lab. Techs., LLC, 2012 Pa. Super.

152 (Pa. Super. 2012).

       As to the knowledge element, Plaintiff relies on a deposition of Lucas from a prior suit

involving Defendants. P1. Opp’n at 19-20. However, as noted above, Plaintiff fails to include

these allegations in his Complaint. As also noted, Plaintiff cannot amend his Complaint through

his opposition briefing. See Zimmerman, 836 F.2d at 181. Plaintiffs Complaint does not provide

any other indication that Defendants were aware of these false statements being made by Lucas.

Thus, the Court dismisses Plaintiffs fraud claim (Count IV) without prejudice.




6
  “The elements for maintaining an action for fraud under New Jersey law are virtually identical
to that of Pennsylvania.” A. Valey Engineers, Inc. v. Rouse Co., No. 86-1597, 1989 WL 89984, at
*8 n. 3 (E.D. Pa. Aug. 9, 1989). Therefore, the Court does not address the choice of law issue as
to the tort claims at this time.



                                                 11
   IV.      CONCLUSION

         In sum, the Court grants Defendants’ motion to dismiss Counts II, III, and IV ofPlaintiffis

Complaint. D.E. 19. Count II is dismissed with prejudice. Counts III and IV are dismissed without

prejudice. Plaintiff has thirty (30) days to file an amended complaint, if he so chooses, consistent

with this Opinion. If Plaintiff fails to file an amended complaint, the dismissal of Counts III and

IV also will be with prejudice. An appropriate Order accompanies this Opinion.

Dated: August 8,2019

                                                       C\Qç Q\k7           v
                                                      John Michael Vazq1ez,’U.S.D.J.




                                                 12
